
	
		I
		112th CONGRESS
		1st Session
		H. R. 855
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To withdraw the Tusayan Ranger District and Federal land
		  managed by the Bureau of Land Management in the vicinity of Kanab Creek and in
		  House Rock Valley from location, entry, and patent under the mining laws, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grand Canyon Watersheds Protection Act
			 of 2011.
		2.Withdrawal of
			 federal land from mining laws
			(a)WithdrawalSubject
			 to subsection (b), the approximately 1,068,908 acres of Federal land generally
			 depicted on the map titled Grand Canyon Watersheds Protection Act of
			 2008 and dated May 28, 2008, are hereby withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and mineral materials laws.
				(b)Treatment of
			 Existing RightsThe withdrawal under subsection (a) is subject to
			 valid, existing rights. If such rights are relinquished or otherwise acquired
			 by the United States after the date of the enactment of this Act, the land that
			 was subject to the rights shall be immediately withdrawn in accordance with
			 subsection (a).
			
